 


EXCALIBUR TECHNOLOGIES CORPORATION


1995 INCENTIVE PLAN


Section 1.  Purpose: Definitions
 


The purpose of the Excalibur Technologies Corporation 1995 Incentive Plan (the
“Plan”) is to enable Excalibur Technologies Corporation (the “Company”) to
attract, retain and reward key employees of the Company and its Subsidiaries and
Affiliates, and strengthen the mutuality of interest between such key employees
and the Company’s stockholders by offering such key employees performance-based
stock incentives and/or other equity interests or equity-based incentives in the
Company, as well as performance-based incentives payable in cash.


For purposes of the Plan the following terms shall be defined as set forth
below:


(a)           “Affiliate” means any entity other than the Company and its
Subsidiaries that is designated by the Board as a participating employer under
the Plan, provided that the Company directly or indirectly owns at least 20% of
the combined voting power of all classes of stock of such entity or at least 20%
of the ownership interests in such entity.


(b)           “Board” means the Board of Directors of the Company.


(c)           “Book Value” means as of any given date, on a per share basis (i)
the stockholders’ Equity in the Company as of the end of the immediately
preceding fiscal year as reflected in the Company’s consolidated balance sheet,
subject to such adjustments as the Committee shall specify at or after grant,
divided by (ii) the number of then outstanding shares of Stock as of such
year-end date (as adjusted by the Committee for subsequent events).


(d)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor thereto.


(e)           “Committee” means the Committee referred to in Section 2 of the
Plan.  If at any time no Committee shall be in office, then the functions of the
Committee specified in the Plan shall be exercised by the Board.


(f)           “Company” means Excalibur Technologies Corporation, a corporation
organized under the laws of the State of Delaware, or any successor corporation.


(g)           “Disability” means disability as determined under procedures
established by the Committee for purposes of this Plan.


(h)           “Disinterested Person” shall have the meaning set forth in Rule
16b-3(d)(3) as promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934 (the “Exchange Act”), or any successor
definition adopted by the Commission.


(i)           “Fair Market Value” means as of any given date, unless otherwise
determined by the Committee in good faith, the mean between the highest and
lowest quoted bid price, regular way, of the Stock on the NASDAQ System or, if
no such sale of Stock occurs on such date, the fair market value of the Stock as
determined by the Committee in good faith.


(j)           “Incentive Stock Option” means any Stock Option intended to be and
designated as an “Incentive Stock Option” within the meaning of Section 422A of
the Code.


(k)           “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.


(l)           “Other Stock-Based Award” means an award under Section 6 below
that is valued in whole or in part by reference to, or is otherwise based on,
Stock.
 
(m)           “Stock” means the Common Stock, $.01 par value per share of the
Company.


(n)           “Stock Option” or “Option” means any option to purchase shares of
Stock (including Restricted Stock and Deferred Stock, if the Committee so
determines) granted pursuant to Section 5 below.


(o)           “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if the corporation
(other than the last corporation in the unbroken chain) owns stock possessing
50% or more of the total combined voting power of all classes of stock in one of
the other corporations in the chain.


In addition, the terms “Change in Control” and “Change in Control Price” shall
have the meanings set forth, respectively, in Sections 11(b), (c) and (d) below
and the term “Cause” shall have the meaning set forth in Section 5(i) below.






SECTION 2.  Administration


The Plan shall be administered by a Committee of no fewer than two Disinterested
Persons, who shall be appointed by the Board and who shall serve at the pleasure
of the Board.  The functions of the Committee specified in the Plan shall be
exercised by the Board, if and to the extent that no Committee exists which has
the authority to so administer the Plan.


The Committee shall have full authority to grant, pursuant to the terms of the
Plan, to officers and other key employees eligible under Section 4:  (i) Stock
Options, and/or (ii) Other Stock-Based Awards.


In particular, the Committee shall have the authority:


(a)           to select the officers and other key employees of the Company and
its Subsidiaries and Affiliates to whom Stock Options and/or Other Stock-Based
Awards may from time to time be granted hereunder;


(b)           to determine whether and to what extent Incentive Stock Options,
Non-Qualified Stock Options, and/or Other Stock-Based Awards, or any combination
thereof, are to be granted hereunder to one or more eligible employees;


(c)           to determine the number of shares to be covered by each such award
granted hereunder;


(d)           to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any award granted hereunder (including, but not limited
to, the share price and any restriction or limitation, or any vesting
acceleration or waiver of forfeiture restrictions regarding any Stock Option or
other award and/or the shares of Stock relating thereto, based in each case on
such factors as the Committee shall determine, in its sole discretion);


(e)           to determine whether and under what circumstances a Stock Option
may be settled in cash, Restricted Stock and/or Deferred Stock under Section
5(k) or (l), as applicable, instead of Stock;


(f)           to determine whether, to what extent and under what circumstances
grants and/or other awards under the Plan and/or other cash awards made by the
Company are to be made, and  operate, on a tandem basis vis-à-vis other awards
under the Plan and/or cash awards made outside of the Plan, or on an additive
basis;


(g)           to determine whether, to what extent and under what circumstances
Stock and other amounts payable with respect to an award under this Plan shall
be deferred either automatically or at the election of the participant
(including providing for and determining the amount (if any) of any deemed
earnings on any deferred amount during any deferral period);


(h)           to determine the terms and restrictions applicable to Stock
Purchase Rights and the Stock purchased by exercising such Rights; and


(i)           to grant with the consent of the optionee, in substitution for
outstanding Stock Options, replacement Stock Options, which may be at a lower
exercise price, provided that, in the case of Incentive Stock Options, at an
exercise price less than the Fair Market Value of the Stock at the time of
replacement.


The Committee shall have the authority to adopt, alter and repeal such rules,
guidelines and practices governing the Plan as it shall, from time to time, deem
advisable; to interpret the terms and provisions of the Plan and any award
issued under the Plan (and any agreements relating thereto); and to otherwise
supervise the administration of the Plan.


All decisions made by the Committee pursuant to the provisions of the Plan shall
be made in the Committee’s sole discretion and shall be final and binding on all
persons, including the Company and Plan participants.








SECTION 3.  Stock Subject to Plan


The total number of shares of Stock reserved and available for distribution
under the Plan shall be 400,000 shares.  Such shares may consist, in whole or in
part, of authorized and unissued shares or treasury shares.


Subject to Section 6(b)(iv) below, if any shares of Stock that have been
optioned cease to be subject to a Stock Option, or if any such shares of Stock
that are subject to any Restricted Stock or Deferred Stock award, Stock Purchase
Right or other Stock-Based Award granted hereunder are forfeited or any such
award otherwise terminates, without a payment being made to the participant in
the form of Stock, such shares shall again be available for distribution in
connection with future awards under the Plan.


In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, stock split spin-offs, spin-outs or other change in corporate
structure affecting the Stock, such substitution or adjustment shall be made in
the aggregate number of shares reserved for issuance under the Plan, in the
number and option price of shares subject to outstanding Options granted under
the Plan, in the number and purchase price of shares subject to outstanding
Stock Purchase Rights under the Plan, and in the number of shares subject to
other outstanding awards granted under the Plan as may be determined to be
appropriate by the Committee, in its sole discretion, provided that the number
of shares subject to any award shall always be a whole number.  Such adjusted
option price shall also be used to determine the amount payable by the Company
upon the exercise of any Stock Appreciation Right associated with any Stock
Option.






SECTION 4.  Eligibility


Officers, directors and key employees of the Company and its Subsidiaries and
Affiliates (but excluding members of the Committee) and any other individual as
determined by the Committee who are responsible for or contribute to the
management, growth and/or profitability of the business of the Company and/or
its Subsidiaries and Affiliates are eligible to be granted awards under the
Plan.






SECTION 5  Stock Options


Stock Options may be granted alone, in addition to or in tandem with other
awards granted under the Plan and/or cash awards made outside of the Plan.  Any
Stock Option granted under the Plan shall be in such form as the Committee may
from time to time approve.


Stock Options granted under the Plan may be of two types:  (i) Incentive Stock
Options and (ii) Non-Qualified Stock Options.


The Committee shall have the authority to grant to any optionee Incentive Stock
Options, Non-Qualified Stock Options, or both types of Stock Options (in each
case with or without Stock Appreciation Rights).


Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable:


(a)           Option Price.  The option price per share of Stock purchasable
under an Incentive Stock Option shall be determined by the Committee at the time
of grant but shall be not less than 100% of the Fair Market Value of the Stock
at the time of grant.  Non-Qualified Stock Options may, in the discretion of the
Committee, may be granted at a price per share less than the Fair Market Value
of the Stock at the time of grant.


(b)           Option Term.  The term of each Stock Option shall be fixed by the
Committee, but no Stock Option shall be exercisable more than ten years after
the date the Option is granted.


(c)           Exercisability.  Stock Options shall be exercisable at such time
or times and subject to such terms and conditions as shall be determined by the
Committee at or after grant.  If the Committee provides, in its sole discretion,
that any Stock Option is exercisable only in installments, the Committee may
waive such installment exercise provisions at any time at or after grant in
whole or in part, based on such factors as the Committee shall determine, in its
sole discretion.


(d)           Method of Exercise.  Subject to whatever installment exercise
provisions apply under Section 5(c), Stock Options may be exercised in whole or
in part at any time during the option period by giving written notice of
exercise to the Company specifying the number of shares to be purchased.  Such
notice shall be accompanied by payment in full of the purchase price, either by
check, note or such other instrument as the Committee may accept.  As determined
by the Committee, in its sole discretion, at of after grant, payment in full or
in part may also be made in the form of Stock or, in the case of the exercise of
a Non-Qualified Stock Option, Restricted Stock or Deferred Stock subject to an
award hereunder (based, in each case, on the Fair Market Value of the Stock on
the date the option is exercised, as determined by the Committee).


No shares of Stock shall be issued until full payment therefor has been
made.  An optionee shall generally have the rights to dividends or other rights
of a shareholder with respect to shares subject to the Option when the optionee
has given written notice of exercise, has paid in full for such shares, and if
requested, has given the representation described in Section 10(a).


(e)           Non-Transferability of Options.  No Stock Option shall be
transferable by the optionee otherwise than by will or by the laws of descent
and distribution, and all Stock Options shall be exercisable, during the
optionee’s lifetime, only by the optionee.


(f)           Termination by Death.  Subject to Section 5(j), if an optionee’s
employment by the Company or any Subsidiary or Affiliate terminates by reason of
death, any Stock Option held by such optionee may thereafter be exercised, to
the extent such option was exercisable at the time of death or on such
accelerated basis as the Committee may determine at or after grant (or as may be
determined in accordance with procedures established by the Committee), by the
legal representative of the estate or by the legatee of the optionee under the
will of the optionee, for a period of one year (or such other period as the
Committee may specify at grant) from the date of such death or until the
expiration of the stated term of such Stock Option, whichever period is the
shorter.


(g)           Termination by Reason of Disability.  Subject to Section 5(j), if
an optionee’s employment by the Company and any Subsidiary or Affiliate
terminates by reason of Disability, any Stock Option held by such optionee may
thereafter be exercised by the optionee, to the extent it was exercisable at the
time of termination or on such accelerated basis as the Committee may determine
at or after grant (or as may be determined in accordance with procedures
established by the Committee), for a period of one year (or such other period as
the Committee may specify at grant) from the date of such termination of
employment or until the expiration of the stated term of such Stock Option,
whichever period is the shorter, provided, however, that if the optionee dies
within such one-year period (or such other period as the Committee shall specify
at grant), any unexercised Stock Option held by such optionee shall thereafter
be exercisable to the extent to which it was exercisable at the time of death
for a period of one year from the date of such death or until the expiration of
the stated term of such Stock Option, whichever period is the shorter.  In the
event of termination of employment by reason of Disability, if an Incentive
Stock Option is exercised after the expiration of the exercise periods that
apply for purposes of Section 422A of the Code, such Stock Option will
thereafter be treated as a Non-Qualified Stock Option.


(h)           Other Termination.  Unless otherwise determined by the Committee
(or pursuant to procedures established by the Committee) at or after grant, if
the employment of an optionee by the Company or any Subsidiary or Affiliate
terminates for any reason other than death or Disability, the Stock Option shall
thereupon terminate, except that such Stock Option may be exercised, to the
extent otherwise then exercisable, for the lesser of three months or the balance
of such Stock Option’s term if the optionee is involuntarily terminated by the
Company or any Subsidiary or Affiliate without Cause.  For purposes of this
Plan, “Cause” means a felony conviction of an optionee or the failure of an
optionee to contest prosecution for a felony, or an optionee’s willful
misconduct or dishonesty, any of which is directly and materially harmful to the
business or reputation of the Company or any Subsidiary or Affiliate.


(i)           Incentive Stock Options.  Anything in the Plan to the contrary
notwithstanding, no term of this Plan relating to Incentive Stock Options shall
be interpreted, amended or altered, nor shall any discretion or authority
granted under this Plan be so exercised, so as to disqualify the Plan under
Section 422A of the Code, or without consent of the optionee(s) affected, to
disqualify any Incentive Stock Option under such Section 422A.


To the extent required for “incentive stock option” status under Section
422A(b)(7) of the Code (taking into account applicable Internal Revenue Service
regulations and pronouncements), the Plan shall be deemed to provide that the
aggregate Fair Market Value (determined as of the time of grant) of the Stock
with respect to which Incentive Stock Options granted are exercisable for the
first time by the optionee during any calendar year under the Plan and/or any
other stock option plan of the Company or any Subsidiary or parent corporation
(within the meaning of Section 425 of the Code) shall not exceed $100,000.  If
Section 422A is hereafter amended to delete the requirement now in Section
422A(b)(7) that the plan text expressly provide for the $100,000 limitation set
forth in Section 422A(b)(7), then this first paragraph of Section 5(i) shall no
longer be operative.


(j)           Buyout Provisions.  The Committee may at any time offer to buy out
for a payment in cash Stock, Deferred Stock or Restricted Stock an option
previously granted, based on such terms and conditions as the Committee shall
establish and communicate to the optionee at the time that such offer is made.


(k)           Settlement Provisions.  If the option agreement so provides at
grant or is amended after grant and prior to exercise to so provide (with the
optionee’s consent), the Committee may require that all or part of the shares to
be issued with respect to the spread value of an exercised Option take the form
of Deferred or Restricted Stock, which shall be valued on the date of exercise
on the basis of the Fair Market Value (as determined by the Committee) of such
Deferred or Restricted Stock determined without regard to the deferral
limitations and/or forfeiture restrictions involved.






SECTION 6.  Other Stock-Based Awards


(a)           Administration.  Other awards of Stock and other awards that are
valued in whole or in part by reference to, or are otherwise based on, Stock
(“Other Stock-Based Awards”), including, without limitation, performance shares,
convertible preferred stock, convertible debentures, exchangeable securities and
Stock awards or options valued by reference to Book Value or subsidiary
performance, may be granted either alone or in addition to or in tandem with
Stock Options granted under the Plan and/or cash awards made outside of the
Plan.


Subject to the provision of the Plan, the Committee shall have authority to
determine the persons to whom and the time or times at which such awards shall
be made, the number of shares of Stock to be awarded pursuant to such awards,
and all other conditions of the awards.  The Committee may also provide for the
grant of Stock upon the completion of a specified performance period.


The provisions of Other Stock-Based Awards need not be the same with respect to
each recipient.


(b)           Terms and Conditions.  Other Stock-Based Awards made pursuant to
this Section 6 shall be subject to the following terms and conditions:


(i)           Subject to the provision of the Plan and the award agreement
referred to in Section 6(b)(v) below, shares subject to awards made under this
Section 6 may not be sold, assigned, transferred, pledged or otherwise
encumbered prior to the date on which the shares are issued, or, if later, the
date on which any applicable restriction, performance or deferral period lapses.


(ii)           Subject to the provisions of the Plan and the award agreement and
unless otherwise determined by the Committee at grant, the recipient of an award
under this Section 6 shall be entitled to receive, currently or on a deferred
basis, interest or dividends or interest or dividend equivalents with respect to
the number of shares covered by the award, as determined at the time of the
award by the Committee, in its sole discretion, and the Committee may provide
that such amounts (if any) shall be deemed to have been reinvested in additional
Stock or otherwise reinvested.


(iii)           Any award under this Section 6 and any Stock covered by any such
award shall vest or be forfeited to the extent so provided in the award
agreement, as determined by the Committee, in its sole discretion.


(iv)           In the event of the participant’s retirement, disability or
death, or in cases of special circumstances, the Committee may, in its sole
discretion, waive in whole or in part any or all of the remaining limitations
imposed hereunder (if any) with respect to any or all of an award under this
Section 6.


(v)           Each award under this Section 6 shall be confirmed by, and subject
to the terms of, an agreement or other instrument by the Company and by the
participant.


(vi)           Stock (including securities convertible into Stock) issued on a
bonus basis under this Section 6 may be issued for no cash consideration.  Stock
(including securities convertible into Stock) purchased pursuant to a purchase
right awarded under this Section 6 shall be priced at least 50% of the Fair
Market Value of the Stock on the date of grant.






SECTION 7.  Change in Control Provisions


(a)           Impact of Event.  In the event of a “Change in Control” as defined
in Section 7(b) unless otherwise decided by the Committee, the following
acceleration and valuation provisions shall apply:


(i)           Any Stock Apprecation Rights (including, without limitation, any
Limited Appreciation Rights) outstanding for at least six months and any Stock
Options awarded under the Plan not previously exercisable and vested shall
become fully exercisable and vested.


(ii)           The restrictions and deferral limitations applicable to any
Restricted Stock, Deferred Stock, Stock Purchase rights and Other Stock-Based
Awards, in each case to the extent not already vested under the Plan, shall
lapse and such shares and awards shall be deemed fully vested.


(iii)           The value of all outstanding Stock Options, Stock Appreciation
Rights, Restricted Stock, Deferred Stock, Stock Purchase Rights and Other
Stock-Based Awards, in each case to the extent vested, shall, unless otherwise
determined by the Committee in its sole discretion at or after grant but prior
to any Change in Control, be cashed out on the basis of the “Change in Control
Price” as defined in Section 7(d) as of the date such Change in Control is
determined to have occurred or such other date as the Committee may determine
prior to the Change in Control.


(b)           Definition of “Change in Control”.  For purposes of Section 7(a),
a “Change in Control” means the happening of any of the following:


(i)           When any “person” as defined in Section 3(a)(9) of the Exchange
Act and as used in Section 13(d) and 14(d) thereof, including a “group” as
defined in Section 13(d) of the Exchange Act but excluding the Company and any
Subsidiary and any employee benefit plan sponsored or maintained by the Company
or any Subsidiary (including any trustee of such plan acting as trustee),
directly or indirectly, becomes the “beneficial owner” (as defined in Rule
13(d)-3 under the Exchange Act, as amended from time to time), of securities of
the Company representing 20 percent or more of the combined voting power of the
Company’s then outstanding securities;


(ii)           When, during any period of 24 consecutive months during the
existence of the Plan, the individuals who, at the beginning of such period,
constitute the Board (the “Incumbent Directors”) cease for any reason other than
death to constitute at least a majority thereof, provided, however, that a
director who was not a director at the beginning of such 24-month period shall
be deemed to have satisfied such 24-month requirement (and be an Incumbent
Director) if such director was elected by, or on the recommendation of or with
the approval of, at least two-thirds of the directors who then qualified as
Incumbent Directors either actually (because they were directors at the
beginning of such 24-month period) or by prior operation of this Section
7(b)(ii); or


(iii)           The occurrence of a transaction requiring stockholder approval
for the acquisition of the Company by an entity other than the Company or a
Subsidiary through purchase of assets, or by merger, or otherwise.


(c)           Change in Control Price.  For purposes of this Section 7, “Change
in Control Price” means the highest price per share bid in any transaction
reported on the NASDAQ System, or paid or offered in any bona fide transaction
related to a Change in Control of the Company at any time during the 60 day
period immediately preceding the occurrence of the Change in Control, in each
case as determined by the Committee except that, in the case of Incentive Stock
Options and Stock Appreciation Rights relating to Incentive Stock Options, such
price shall be based only on transactions reported for the date on which the
optionee exercises such Stock Appreciation Rights (or Limited Stock Appreciation
Rights) or, where applicable, the date on which a cashout occurs under Section
7(a)(ii).






SECTION 8.  Amendment and Termination


The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made which would impair the rights of an
optionee or participant under a Stock Option, Stock Appreciation Right (or
Limited Stock Appreciation Right), Restricted or Deferred Stock award, Stock
Purchase Right or Other Stock-Based Award theretofore granted, without the
optionee’s or participant’s consent, or which, without the approval of the
Company’s stockholders, would cause the Plan to no longer comply with Rule 16b-3
under the Exchange Act or any successor rule or other regulatory requirements.


The Committee may amend the terms of any Stock Option or other award theretofore
granted, prospectively or retroactively, but, subject to Section 3 above, no
such amendment shall impair the rights of any holder without the holder’s
consent.


Subject to the above provisions, the Board shall have broad authority to amend
the Plan to take into account changes in applicable securities and tax laws and
accounting rules.






SECTION 9.  Unfunded Status of Plan


The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation.  With respect to any payments not yet made to a participant or
optionee by the Company, nothing contained herein shall give any such
participant or optionee any rights that are greater than those of a general
creditor of the Company.  In its sole discretion, the Committee may authorize
the creation of trusts or other arrangements to meet the obligations created
under the Plan to deliver Stock or payments in lieu of or with respect to awards
hereunder, provided, however, that, unless the Committee otherwise determines
with the consent of the affected participant, the existence of such trusts or
other arrangements is consistent with the “unfunded” status of the Plan.






SECTION 10.  General Provisions


(a)           The Committee may require each person purchasing shares pursuant
to a Stock Option or other award under the Plan to represent and to agree with
the Company in writing that the optionee or participant is acquiring the shares
without a view to distribution thereof.  The certificates for such shares may
include any legend which the Committee deems appropriate to reflect any
restrictions on transfer.


All certificates for shares of Stock or other securities delivered under the
Plan shall be subject to such stock-transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is then listed, and any applicable Federal or state securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.


(b)           Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.


(c)           The adoption of the Plan shall not confer upon any employee of the
Company or any Subsidiary or Affiliate any right to continued employment with
the Company or a Subsidiary or Affiliate, as the case may be, nor shall it
interfere in any way with the right of the Company or a Subsidiary or Affiliate
to terminate the employment of any of its employees at any time.
(d)           No later than the date as of which an amount first becomes
includible in the gross income of the participant for Federal income tax
purposes with respect to any award under the Plan, the participant shall pay to
the Company, or make arrangements satisfactory to the Committee regarding the
payment of, any Federal, state, or local taxes of any kind required by law to be
withheld with respect to such amount.  Unless otherwise determined by the
Committee, withholding obligations may be settled with Stock, including Stock
that is part of the award that gives rise to the withholding requirement.  The
obligations of the Company under the Plan shall be conditional on such payment
or arrangements and the Company and its Subsidiaries and Affiliates shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment or any kind otherwise due to the participant.


(e)           The actual or deemed reinvestment of dividends or dividend
equivalents in additional Restricted Stock (or in Deferred Stock or other types
of Plan awards) at the time of any dividend payment shall be permissible only if
sufficient shares of Stock are available under Section 3 for such reinvestment
(taking into account then outstanding Stock Options, Stock Purchase Rights and
other Plan awards).


(f)           The Plan and all awards made and actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Delaware.






SECTION 11.  Effective Date of Plan


The Plan shall be effective as of June 28, 1995, subject to the approval of the
Plan by a majority of the votes cast by the holders of Stock at the next annual
stockholder’s meeting in 1995.  Any grants made under the Plan prior to such
approval shall be effective when made (unless otherwise specified by the
Committee at the time of grant), but shall be conditioned on, and subject to,
such approval of the Plan by such shareholders.






SECTION 12.  Term of Plan


No Stock Option or Other Stock-Based Award shall be granted pursuant to the Plan
on or after the tenth anniversary of the date of stockholder approval, but
awards granted prior to such tenth anniversary may extend beyond that date.





 
 

--------------------------------------------------------------------------------

 
